Citation Nr: 0216343	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1999 and October 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no credible supporting evidence that 
confirms the veteran's claimed stressor.

3.  The record contains no diagnosis of PTSD related to a 
verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the January 1999 and October 2000 
rating decisions.  In addition, a Statement of the Case was 
issued in April 2002 and a Supplemental Statement of the Case 
was issued in August 2002.  

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim and of the type of evidence 
that he needed to submit to substantiate that claim.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claim, informed him of the reasons for the denial, and 
provided him with additional opportunity to present evidence 
and argument in support of his claim.  Moreover, the RO sent 
a letter to the veteran in December 2001 that informed him of 
the provisions of the VCAA.  This letter clearly informed the 
veteran of the actions that the RO would take to substantiate 
his claim, as well as the information required of the 
veteran.  

That same month, the RO sent to the veteran a letter that 
specifically addressed claims for PTSD due to personal 
assault.  This letter informed the veteran of the pertinent 
types of information and evidence that would substantiate 
such a claim.  In response, the veteran wrote that he had no 
additional evidence.  In addition, the claims file contains 
memoranda written by the Decision Review Officer that reflect 
that the veteran was informed of the evidence needed to 
substantiate his claim.  Therefore, the Board finds that the 
rating decisions, Statement of the Case, Supplemental 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the service medical and personnel records, lay 
statements, a private psychiatric report, and personal 
hearing testimony.  The veteran testified before the RO that 
he had received no treatment for PTSD; accordingly, no 
treatment records are for consideration.  In addition, as 
discussed further below, the veteran did not relate 
sufficient information to permit verification of his claimed 
stressor or to warrant a VA examination.  Therefore, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  With regard to PTSD, however, VA regulations reflect 
that symptoms attributable to PTSD are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires current medical evidence establishing a diagnosis of 
the condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  Such testimony must 
be credible and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is unrelated to combat, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must include some corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  In 
an October 1999 opinion, the General Counsel held that the 
ordinary meaning of "engaged in combat with the enemy" 
requires that the veteran have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  It did not apply to veterans who served in 
a general "combat area" or "combat zone".  The absence 
from a veteran's service records of any ordinary indicators 
of combat may support a reasonable inference that he did not 
engage in combat.  See VAOPGCPREC 12-99.

When the veteran initially filed a claim of entitlement to 
service connection for PTSD, he submitted a February 1999 
psychiatric assessment performed by Theresa Garton, M.D.  Dr. 
Garton diagnosed the veteran with several psychiatric 
disorders, including PTSD.  The veteran had informed Dr. 
Garton that he served as a helicopter mechanic and door 
gunner in Thailand and Korea and that he flew helicopter 
patrol missions.  

The veteran subsequently submitted a September 2000 statement 
to the RO and presented testimony at a personal hearing 
before the RO in July 2002.  On those occasions, the veteran 
alleged that his PTSD was due to a sexual assault in service.  
Accordingly, the Board will proceed to consider the veteran's 
claim based upon the reported stressor of a sexual assault.  
However, as a preliminary matter, the Board observes that the 
evidence of record is against a finding that the veteran 
participated in combat with the enemy.  

The service personnel records reveal that the veteran served 
in Thailand and Korea from October 1969 through November 1970 
as an aircraft maintenance apprentice.  The veteran's DD 214 
identified the veteran's military occupational specialty as 
armorer and documented that he completed helicopter door 
gunner training in March 1969.  The DD 214 does not reflect 
combat service or injury and the service medical records do 
not document any injuries received in combat.  The veteran 
did not receive any medals or citations that are necessarily 
indicative of combat experience.  With the absence of these 
ordinary indicators of combat, the Board finds that the 
veteran's service in Thailand and Korea is insufficient to 
establish combat involvement. 

In his September 2000 statement to the RO, the veteran 
alleged that a Sergeant had raped him while in service.  The 
veteran did not provide the Sergeant's name or a specific 
date or location.  He claimed that the rape occurred prior to 
his completion of door gunner training, and that he reported 
the attack to no one.  

At his personal hearing in July 2002, the veteran stated that 
the rape occurred at Fort Rucker, Alabama.  The veteran had 
been unsuccessful in his attempts to contact two men who had 
known of the assault, and he could not remember the name of 
the Sergeant who committed the assault.  The veteran had not 
reported the rape to family members, fellow servicemen, or 
clergy, and had only recently told his wife.  The veteran 
testified that he was constantly in trouble and drank a lot 
after the rape.  He had received no psychiatric treatment.

In YR v. West, 11 Vet. App. 393 (1998), the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
issue of corroboration of stressors in PTSD cases involving 
sexual assault.  In YR, the Court advised that the portions 
of the VA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.14c, provided "guidance on the types of evidence 
that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
YR, 11 Vet. App. at 399.

Manual M21-1 lists evidence that might indicate such a 
stressor, namely lay statements describing episodes of 
depression, panic attacks or anxiety but no identifiable 
reasons for the episodes, visits to medical clinics without a 
specific ailment, evidence of substance abuse, and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty or duty assignment, increased use or 
abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  See Manual M21-1, Part XII, para 
11.38b(2) (Change 55).

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
noted that in the particular case of claims of PTSD due to a 
personal assault, VA has established special procedures for 
evidentiary development.  These procedures, which became 
effective in February 1996, take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty veterans face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See Manual 
M21-1, Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in test for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse.  Evidence that documents any such behavioral 
changes may require interpretation by a VA neuropsychiatric 
physician to determine whether such evidence bears a 
relationship to the medical diagnoses.  See M21-1, Part III, 
para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  The Court has held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations, and are binding on VA.  YR, 11 
Vet. App. at 398-99; Patton, 12 Vet. App. at 272.

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
service connection for PTSD.  The veteran's alleged stressor 
of a sexual assault has not been verified by any independent 
sources.  The service medical records contain no indication 
of a sexual or physical assault.  In addition, the veteran 
has neither submitted nor identified any relevant treatment 
records.  The veteran has testified that he told no one of 
the alleged rape until he recently told his wife.  He also 
testified that two men knew of the rape but that he had been 
unable to contact them.  In short, the record contains no lay 
or professional statements in support of the veteran's 
allegations.

In addition, the record contains no other corroborating 
evidence, such as unexplained change of behavior at the time 
of the incident.  The veteran's service personnel records 
document that the veteran was disciplined in December 1969, 
January and February 1970, and May 1972 for various offenses 
such as not reporting to his appointed place of duty and for 
altering a DD 214.  However, the records show that the 
veteran was stationed at Fort Rucker from November 1968 to 
April 1969.  Therefore, these incidents did not occur near 
the time of the alleged rape.  In the absence of any 
independent verification of the alleged rape, the Board must 
find that a preponderance of the evidence is against service 
connection for PTSD.

Finally, the Board observes that the stressor letter sent by 
the RO was specifically tailored for personal assault cases 
and complied with M21-1, Part III, para. 5.14(c)(6).  In the 
absence of additional information from the veteran, the Board 
finds that the RO accomplished all development possible.  The 
veteran testified that no one could verify the assault, that 
he had never received treatment, and that he could provide no 
more detailed information.  Accordingly, the appeal is 
denied.



ORDER

Service connection for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

